United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1378
                                     ___________

Patricia Allen,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Fidelity Financial Services; First        *
National Repossessors; North              *       [UNPUBLISHED]
Suburban Towing,                          *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: October 17, 2000
                                 Filed: October 20, 2000
                                  ___________

Before McMILLIAN, BOWMAN, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Patricia Allen brought an action alleging that the defendants committed several
violations of law when they repossessed her 1997 Dodge Neon. The District Court1
granted summary judgment in favor of the defendants dismissing all of Allen's claims.
Allen appeals.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       Having reviewed the briefs and record, we are satisfied that the grant of
summary judgment was correct. Viewing the undisputed facts and accepting Allen's
version of the disputed facts, we conclude that Allen has failed as matter of law to
make a submissible case of either assault, battery, or intentional infliction of emotional
distress. Similarly, we conclude that Allen's evidence cannot sustain a finding that a
breach of peace occurred. We also conclude that the District Court was correct in
ruling, as a matter of law, that defendants did not violate either the Minnesota Uniform
Commercial Code or the federal Fair Debt Collection Practices Act in repossessing the
Dodge Neon.

       We have considered all of Allen's arguments on appeal, and we find them
meritless. Accordingly, the judgment of the District Court is AFFIRMED. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-